Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered July 19, 2002, convicting defendant, after a nonjury trial, of manslaughter in the second degree, and sentencing him, as a second felony offender, to a term of 772 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). We note that the testimony of the eyewitness was corroborated by medical evidence. The evidence established that defendant acted recklessly by both punching and kicking the victim in the head, and that this reckless course of conduct, viewed as a whole, caused the victim’s death (see People v Quinones, 177 AD2d 519 [1991], lv denied 79 NY2d 862 [1992]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.